Knutson, Justice
(concurring specially).
I fully concur in the above opinion. However, in order to be consistent, in view of my dissent in Leman v. Standard Oil Co. 238 Minn. 379, 57 N. W. (2d) 814, I think that I should explain my position. I do not believe that it would have been error to give the requested instruction. Neither was it error to refuse to give it in the exact language of the request so long as the substance of the request was given in the general charge. That is what was done here; hence, there is no prejudicial error.